Judgment, Supreme Court, Bronx County, entered March 23, 1976, unanimously reversed, on the law and the facts, and a new trial directed, with $60 costs and disbursements of this appeal to abide the event, unless plaintiff Gregory Fore within 20 days after service upon him by defendant-appellant of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $150,000 and to the entry of an amended judgment in accordance therewith. If said plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and disbursements. The damages proven by plaintiff Gregory Fore warranted a verdict no greater than the $150,000 to which that plaintiff’s *885recovery should be limited. In other respects, the court has reviewed the contentions of error urged by the defendant-appellant; those of any technical merit are found nonprejudicial. Concur — Stevens, P. J., Kupferman, Murphy, Silverman and Nunez, JJ.